DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 1 (line 25) claim 6 (line 19), and claim 7 (line 25) recited “the signal combined by”. It appears signal should be plural.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation Claim 1 recites the limitation "a component" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 1, the limitation Claim 1 recites the limitation "a frequency" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 1, the limitation Claim 1 recites the limitation "a range" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 1,6, and 7, applicant recites “a signal component a frequency or a range”. Without punctuation it is unclear if they are three different features or a modification of a signal feature.
With respect to claim 6, the limitation Claim 1 (line 10) recites the limitation "a component" in line 10. There is antecedent basis for this limitation in the claim.
With respect to claim 6, the limitation Claim 1 (line 10) recites the limitation "a frequency" in line 10. There is antecedent basis for this limitation in the claim.
With respect to claim 6, the limitation Claim 1 (line 11) recites the limitation "a range" in line 11 There is antecedent basis for this limitation in the claim.
With respect to claim 7, the limitation Claim 1 (line 16) recites the limitation "a component" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 7, the limitation Claim 1 (line 16) recites the limitation "a frequency" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 7, the limitation Claim 1 (line 16) recites the limitation "a range" in line 16. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a search area width” In line 3. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a frequency” In line 3-4. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a signal component” In line 4. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a search area” In line 9. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a signal component” In line 12. There is antecedent basis for this limitation in the claim.
With respect to claim 2, Claim 2 recites the limit “a frequency” In line 12. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a search area” In line 2. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a frequency” In line 2-3. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a signal component” In line 3. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a search area” In line 8. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a spectral component” In line 9. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a frequency” In line 9. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a frequency” In line 11. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a frequency” In line 12. There is antecedent basis for this limitation in the claim.
With respect to claim 3, Claim 3 recites the limit “a frequency” In line 14. There is antecedent basis for this limitation in the claim.
With respect to claim 4, Claim 4 recites the limit “a search area” In line 3. There is antecedent basis for this limitation in the claim.
With respect to claim 4, Claim 4 recites the limit “a signal component” In line 4. There is antecedent basis for this limitation in the claim.
With respect to claim 4, Claim 4 recites the limit “a search area” In line 10. There is antecedent basis for this limitation in the claim.
With respect to claim 4, Claim 4 recites the limit “process (f)” In line 10. There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 4, Claim 4 recites the limit “a range” In line 12. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a search area” In line 2. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a range” In line 2-3. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a signal component” In line 3. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a range profile” In line 7. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a search area” In line 8. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a range component” In line 9. There is antecedent basis for this limitation in the claim.
With respect to claim 5, Claim 5 recites the limit “a range” In line 9. There is antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Fullerton et al (US 20080100498) and Noble et al (US 20110001658) does not teach nor make obvious (claim 1, 6, and 7) object by using detection information of a position of the object, a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648